Citation Nr: 1427352	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  13-14 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an effective date earlier than March 15, 2010 for the grant of service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial disability rating in excess of 30 percent for PTSD.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Attorney James G. Fauzone


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from May 1982 to May 1986, and from January 1991 to April 1991.  

This appeal to the Board of Veterans' Appeals (Board) is from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  This April 2010 rating decision granted the Veteran's claim for entitlement to service connection for PTSD, and awarded him a disability rating of 30 percent effective March 15, 2010.  

In in March 2014, the Veteran submitted documents reflecting his desire to pursue a claim for TDIU.  As his intent to pursue a claim for TDIU has been expressed during the pendency of an appeal concerning his claim for an increased rating for PTSD, and PTSD is his only service-connected disability, the Board will find that this has raised a claim for TDIU as an included claim within his increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board has therefore added this issue as an additional matter for current appellate consideration.  

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.

The issues of entitlement to an initial rating in excess of 30 percent for PTSD and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The Veteran's original claim for service connection for PTSD was received on August 7, 2006.  

2.  The Veteran was granted service connection for PTSD in an April 2010 rating decision that awarded an effective date of March 15, 2010.  

3.  The Veteran's record includes evidence demonstrating that a disability rating for the Veteran's service-connected PTSD was warranted prior to March 15, 2010, specifically on August 7, 2006.


CONCLUSION OF LAW

The criteria for an effective date of August 7, 2006, for the award of service connection for PTSD have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R.      § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, and a duty to assist claimants by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The claim for an earlier effective date for the award of service connection for PTSD is a downstream issue from a rating decision dated in April 2010, which initially established service connection for this disability and assigned the 30 percent initial rating being contested and its effective date.  The Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thus, to the extent that there is any noncompliance with the statutorily prescribed VCAA notice requirements with respect to the claim for an earlier effective date for the grant of service connection for PTSD, such noncompliance is deemed to be non-prejudicial to this specific claim.

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  VA treatment records have been associated with the record.  The Veteran has also provided statements and argument in support of his claims.  He has not identified any evidence that has not otherwise been obtained.  A VA examination was conducted in March 2010.  That examination described the disability in sufficient detail for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Thus, after a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




Legal Criteria

The effective date of an award is generally the date of receipt of a claim (or informal claim where appropriate), or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).  More specifically, the effective date of an award of disability compensation for direct service connection is the day following separation from active service or the date entitlement arose, if the claim was received within one year after separation from service; otherwise, it is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2013).

If a Veteran files an application for service connection with VA and the claim is disallowed, he has the right to appeal that disallowance to the Board.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002).  If he does not initiate an appeal within one year, or if he initiates a timely appeal and the appeal is denied, the disallowance becomes final.  See 38 C.F.R. §§ 20.302, 20.1100, 20.1103 (2013).  With exceptions not here applicable, any award based on a subsequently filed application for benefits can be made effective no earlier than the date of the new application. See 38 C.F.R. § 3.400(q), (r) (2013).  Specifically, the effective date of an award of disability compensation based upon the submission of new and material evidence other than service department records received after final disallowance will be the date of receipt of the new claim or the date that entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii) (2013).

VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Generally, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 C.F.R. § 3.151(a) (2013).  However, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim. Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2013).

An informal claim must identify the benefit sought.  See Brannon v. West, 12 Vet. App. 32, 34 (1998) (noting that VA "is not required to anticipate a claim for a particular benefit where no intention to raise it was expressed and citing Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) for the proposition that VA is not required to do a "prognostication" but to review issues reasonably raised by the substantive appeal).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4. Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  See 38 C.F.R. 
§ 4.2 (2013); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If the disability has undergone varying and distinct levels of severity throughout this time period, staged ratings may be assigned. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  Otherwise, a uniform rating will be assigned. 

When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2013).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  This diagnostic code uses the general rating formula for mental disorders, which provides that a 30 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversational normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and the Veteran's difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The maximum scheduler rating of 100 percent is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Veteran must demonstrate the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (also explaining that VA intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but the veteran is generally functioning "pretty well," and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, not able to keep a job).  See 38 C.F.R. § 4.130 (2013) [incorporating by reference the VA's adoption of the DSM-IV for rating purposes].

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Entitlement to an Effective Date Earlier than March 15, 2010, for PTSD

On August 7, 2006, the Veteran submitted his claim for entitlement to service connection for PTSD, and was denied service connection in a May 2008 rating decision.  He filed a timely notice of disagreement to the decision in August 2008, and perfected his appeal in June 2009.  In April 2010 the Veteran was granted entitlement to service connection for PTSD with a 30 percent disability rating, effective March 15, 2010, the date of a VA examination.  In August 2010 he was granted entitlement to depression with an effective date of March 15, 2010.  In November 2010, the Veteran submitted a notice of disagreement with the assigned effective date for PTSD, asserting that the effective date should revert to the filing of his claim.  

In this case, the Board notes that the Veteran's post-service treatment records document that the Veteran was having suicidal thoughts and depression as early as May 2001.  Pertinently, the evidence of record indicates that these symptoms are arguably associated with the Veteran's PTSD for which he is currently service connected.  See a VA examination report dated June 2010.  As discussed above, the effective date of an award is generally the date of receipt of a claim, or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400.  In this case, the competent and probative evidence demonstrates that the Veteran's entitlement to PTSD arose as early as May 2001 based on his treatment for symptoms associated with the disorder.  As also discussed above, the Veteran filed his service connection claim for PTSD on August 7, 2006.  Prior to this date, there is no documentation of record showing an intent to apply for service connection for a psychiatric disorder or its manifestations.  Therefore, the appropriate effective date for the award of service connection for PTSD is August 7, 2006, the date the claim for service connection was received.  To this extent only, the claim for an earlier effective date is granted.


ORDER

Entitlement to an effective date of August 7, 2006, but not earlier, for the award of service connection for PTSD is granted, subject to the statutes and regulations governing the payment of monetary benefits.


REMAND

With respect to the increased rating claim, the Board notes that the last VA examination to assess that severity of the Veteran's PTSD was in June 2010, and that the Veteran's recent statement maintaining that he is now precluded from working as a result of this disorder clearly reflects an assertion that his disability has worsened since his last VA examination.  Therefore the Board finds that the increased rating claim should be remanded so that the Veteran can be afforded a new examination, at which time the examiner will also be requested to opine as to whether the Veteran's PTSD precludes him from being able to maintain gainful employment and therefore be entitled to higher scheduler or extraschedular ratings, and/or entitled to TDIU on either a scheduler or extraschedular basis.  

Additionally, the most recent relevant VA treatment records are records of treatment dated in July 2010, with the exception of VA hospital records dated in August 2013.  Therefore, on remand, the RO must ensure that any more recent relevant treatment records are associated with the claims file.

Accordingly, the case is REMANDED for the following action: 

1.  Obtain any relevant VA treatment records dated since July 2010 that are not already of record.

2.  After ensuring that the above directive is completed, schedule the Veteran for a VA mental disorders examination to determine the severity of his service-connected PTSD.  All indicated tests and studies are to be performed.  Prior to the examination, the claims file must be made available to the VA psychiatrist or VA psychologist conducting the examination for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examiner is asked to accomplish the following:

(a)  Identify what symptoms that the Veteran currently manifests or has manifested since August 7, 2006, that are attributable to his PTSD.  The examiner must conduct a detailed mental status examination.  The examiner is also requested, if possible, to determine and specifically list all symptoms and the levels of occupational and social impairment experienced by the Veteran that are attributable to his PTSD.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's disorder consistent with the American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.

(b)  If the examiner determines that the Veteran has psychiatric disorders in addition to his PTSD, the examiner must provide an opinion as to whether it is possible to separate the effects of his PTSD from the effects of the other disorders.  If the examiner finds that this is possible, then he or she must explain the separation and provide a detailed explanation as to how he or she determined that the effects were separable.

(c)  State whether it is at least as likely as not (50 percent or greater probability) that the Veteran has been unable to secure and follow a substantially gainful occupation at any time since August 7, 2006, solely due to disability from PTSD.  If the examiner answers this in the affirmative, he or she should specify the approximate time frame or frames since August 7, 2006, for which this applies.  Please note that the term "a substantially gainful occupation" does not mean an occupation limited to the Veteran's preferred choice but rather it means an occupation that provides annual income that exceeds the poverty threshold for one person, or stated another way, it means the ability to earn a living wage.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Then, readjudicate the remaining issues on appeal, including whether the issue of a higher rating for disability due to PTSD is to be referred for extraschedular consideration and as to whether the issue of entitlement to TDIU is to be referred for extraschedular consideration.  If any benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


